﻿Allow me at the outset, Sir,
to congratulate you on your election as President of the
fifty-second session of the General Assembly. Eritrea joins
in the expressions of recognition of your attributes by
previous speakers. You are presiding over an Assembly
session that will be remembered for focusing not only on
crucial international issues but also on the reform of our
Organization. While wishing you success in your
leadership, I also assure you of the full support and
cooperation of the Eritrean delegation.
I also seize this opportunity to pay tribute to the
Permanent Representative of Malaysia, His Excellency
Ambassador Razali Ismail, for the way he conducted the
work of the fifty-first session, and to thank him for his far-
sighted proposal on the reform of the Security Council.
Likewise, I wish to extend sincere gratitude to the new
Secretary-General of the United Nations, Mr. Kofi Annan,
for the efficient and dynamic way he is discharging his
duties.
We are meeting at a critical juncture of history. After
almost 50 years the dark and ominous clouds of world
conflict no longer loom threateningly over the horizon.
Those grim days are over. In the last few years we have
taken great strides towards making the world safer for
future generations.
The road to disarmament has been made easier with
the signing of the Comprehensive Nuclear-Test-Ban Treaty
(CTBT) by 146 world leaders in 1996. The world has also
accelerated efforts to eliminate anti-personnel landmines.
More importantly, there seem to be clear indications of a
great change in values, attitudes and perceptions which will
foster the creation of cooperative relationships among the
States of the world, thus promoting new perspectives of
common policies to solve mutual problems.
True, we should, at the same time, remember that old
and new conflicts continue to plague the world. Thus,
destabilizing factors such as the marginalization of nations
and peoples, transnational crimes, the use of violence and
the threat of violence as instruments of national policy
still haunt our planet. In addition, old and new conflicts
in Europe, Asia and Africa seem to threaten or reverse
the global gains achieved in the last few years. It is hoped
that these will be the exceptions rather than the rule and,
as relics of the past, will be swept away in the near
future. In this respect, it is encouraging to note that the
Security Council held, during the second week of the
General Assembly, an unprecedented ministerial meeting
on the security situation in Africa. This will encourage the
United Nations to play a more meaningful and credible
role in supporting regional initiatives to solve regional
conflicts.
Thus, perhaps for the first time, there is an
opportunity to undertake a common, realistic and critical
reappraisal of our involvement in world affairs and to
come to an agreement on the role of the United Nations.
The Members of the United Nations, both old and new,
must welcome this opportunity to demonstrate their
readiness to tackle these new global problems and the full
intent of the contribution they can make to empower the
United Nations to become a strong and relevant force in
international relations.
In recent years, there have been persistent requests
for a change in the structure and mission of the United
Nations. There is undoubtedly need for reform. The most
obvious reason is the fact that today the Organization
remains essentially the same entity that was created over
50 years ago in San Francisco. Its membership has more
than tripled since then, with at least two dozen new States
joining since 1990. Yet, its structure remains essentially
the same. Also, the problems that face the world are so
radically different that there is a dire need for the
reorganization of priorities in the Organization’s mission.
Although it is true that different States, or groups of
States, will have different perceptions of what needs to be
changed, the following are, in the opinion of my
delegation, the most important issues that must be taken
into consideration if change is to be meaningful and
credible.
First, there are only two major challenges
confronting the world today: development and security.
These are, of course, interdependent. It is evident that
there will not be any development without peace. Yet,
without development that improves the livelihood of
people, the task of guaranteeing peace will be extremely
difficult. The assaults on these two problems must be
made simultaneously, and all of our actions should be
9


taken with an eye to solving both. Hitherto, emphasis has
been on security to the detriment of development, with
catastrophic results. Since the reason for this disparity,
namely the cold war, no longer exists, it should not be too
difficult to put a little more emphasis on development.
Lately, however, there has been a growing emphasis on the
political rather than the economic aspects of
development — that is, on democracy and human rights.
True, people everywhere are clamouring for the right to be
free from dictatorships and to participate meaningfully in
decisions which affect their lives, and they must be strongly
supported in this. However, it must also be realized that the
meaning of human rights and democracy is being
challenged and questioned, and they are being given
different interpretations. Whatever the case, any effort to
apply standards of democracy and human rights, however
defined, will not be successful unless the root causes of
underdevelopment and poverty are effectively addressed.
Any reform of the United Nations should, therefore,
empower it to promote sustained economic growth in
developing countries even more energetically. Only this will
help to develop good governance, that is, democracy and
human rights and stability, and will militate against inter-
and intra-State conflicts.
Secondly, the United Nations belongs to all of its
Members. Thus, the increased participation of all of its
Members in its activities is a right that must be exercised
to safeguard against the arbitrary abuse of its powers and
functions. Such a development would enhance
immeasurably its effectiveness as a guarantor of peace. It
is hardly possible to speak sincerely of a universal
organization whose major decisions, taken by a few, will be
binding upon the rest of the world. It is no longer
acceptable to the rest of the world that a relatively small
number of States, even after the proposed increase of
membership in its major decision-making organs, should, in
the name of international peace and security, dictate the
agenda of the United Nations or impose a system of
international conduct. Indeed, it is sad to note that the same
countries that make democracy a condition in their foreign
policies are adamant about maintaining an elite club of
States in the consideration of Security Council membership.
In any case, any future system must eschew cold-war
doctrines and principles and give equal emphasis to social
justice. Peace and justice are interrelated and cannot be
mutually exclusive. There is thus no longer any excuse to
deny equitable representation in the major organs of the
Organization and undemocratically to deprive States of the
opportunity to participate in the making of decisions which
will affect their destinies and the welfare of their peoples.
The United Nations will be in danger of being
marginalized if it does not take into account the needs
and aspirations of most of its Members and does not build
trust between its Members, big and small, rich and poor,
weak and strong. It can build such trust and mutual
confidence only if it makes sure that democratic norms
and principles are accepted and practised by all its
Members.
Thirdly, this is the age of decentralization. Whenever
possible, therefore, the United Nations must create the
appropriate modalities to enable regional organizations to
assume tasks which they will be able to execute more
effectively. To this end, the General Assembly must take
the necessary steps to ensure a relevant role for regional
and even subregional organizations, without losing its
leadership role or eliminating its support.
Fourthly, the urgency of reform is recognized, but it
would be counterproductive to rush into decisions whose
implications we shall live to regret. Those who resent the
veto power of the five permanent members of the
Security Council would be well advised to take the time,
and to allow others to take the necessary time, to study
issues before they make final decisions on such weighty
matters.
Since its independence in 1993, Eritrea has
embarked on a course of nation-building, reconstruction
and renewal. In this endeavour, we were inspired by the
eternal ideas of our struggle, which enshrines justice,
equity, human rights and equal opportunity to all,
including, in particular, hitherto marginalized groups.
In the last six years — for we liberated our country
two years prior to our declaration of formal
independence — we have taken the necessary measures
to establish a regime of peace and marked stability in a
region of the world in which they have been absent for
several decades; consolidate our profoundly democratic
tradition of struggle by adopting a new constitution and
holding our first democratic regional elections; create a
development-oriented State and government structure;
ensure a corruption-free society; build schools and health
facilities in most regions of our country; and formulate an
economic and financial policy which fosters an
environment that encourages investment and has thus
made our country a new frontier of widely expanding
opportunities. These policies have yielded good political,
economic and social dividends that have enabled us to
look to the future with hope and optimism.
10


In our foreign relations, we have been guided by two
basic principles. The first is our deep conviction that, where
there is goodwill, all can be resolved through peaceful
negotiation without recourse to violence. A natural corollary
of this belief is the firm conviction that all States,
regardless of their ideological orientation, can live together
in peace. This tenet underlies Eritrean foreign policy and
has guided its relations with all the countries of the two
regions — the Red Sea and the Horn of Africa — in which
it is located.
This has enabled it to establish an exemplary, close tie
of friendship with Ethiopia, our erstwhile adversary. These
close relations and friendship have widely manifested
themselves over the last four years as we have coordinated
activities in the political, economic and social fields. It has
also helped us to defuse conflict and to arrive at a mutual
agreement to resolve the conflict between us and the
Republic of Yemen over the Eritrean Hanish-Zukar
archipelago on the Red Sea by the peaceful means of
arbitration. The State of Eritrea has time and again affirmed
its adherence to the Agreement of principles of 21 May
1996 and expressed its commitment to abide by the
decisions of the Arbitration Tribunal. Since both parties
have committed themselves to abide by the decision of the
Arbitration Tribunal, my Government feels that the dispute
is already solved.
Unfortunately, even the best of goodwill and intentions
could not help avert bad relations with our other neighbour,
the Sudan, which is bent on conducting a bad-neighbour
policy, is at odds with almost all of its neighbours and with
others beyond, and has, because of its avowed policy of
exporting terrorism abroad, become an international pariah.
The second pillar of Eritrean foreign policy is an
unswerving devotion to justice and equity. This policy
emanates from Eritrea’s subjection to the horrors of
aggression and colonization at the height of the cold war.
At that time, our pleas to the United Nations and the
international community fell on deaf ears. Because of this,
we are convinced that there are no substitutes for justice
and equality for the purpose of ensuring the maintenance of
peace in the world. These, too, have influenced our search
for friendship and cooperation with our neighbours as well
as with other States. They have also underlined our efforts
to bring peace and stability to our region and to achieve an
early end to the fratricidal conflict in Somalia, a just and
fair resolution of the Sudanese conflict, and the
development of economic, commercial and political
relations among countries of the region.
The conflict that has ravaged the Sudan for about
two decades must be brought to an end. The absence of
peace in the Sudan has had severe consequences for most
of its neighbours. Thus, they have a substantial interest in
the restoration of lasting peace, security and stability in
the Sudan.
To this end, those of its neighbours which are
members of the Intergovernmental Authority on
Development (IGAD) have, both collectively and
individually, exerted much effort during the past seven
years to promote an inter-Sudanese peace process. None
of the members of IGAD has an interest other than
ushering in peace in the Sudan. All have favoured and
encouraged dialogue, compromise and tolerance. They
were convinced that peace could be achieved on the basis
of the Declaration of Principles formulated by IGAD after
a serious assessment of the objective reality prevailing in
the country. It is regrettable that until last month the
Sudanese regime had done all it could to subvert the
peace process it had willingly accepted. It has now
accepted the Declaration of Principles. We hope it will
respect its commitment and implement the provisions of
that Declaration. If and when it does, it will bring our
initiative to a successful conclusion and usher in peace
and stability in the Sudan.
I also wish to refer to the efforts made by IGAD
concerning the tragic situation which still exists in
Somalia. It will be recalled that the members of IGAD
have both collectively and individually expressed deep
concern that this grave situation has continued for many
years and that no workable solution has yet been found.
Many attempts to bring the concerned parties to the
negotiating table have failed. Where they have succeeded,
no agreement could be achieved. Where agreements have
been reached, they have been broken soon after.
In the global context, my country is fully convinced
that international cooperation is of vital importance. To
ensure sustainable development, Eritrea has been engaged
in fostering regional integration and international
cooperation because it is firmly aware of the importance
of partnership in development. Eritrea believes that
partnership can be ensured only when independence of
choice and recognition of equality and mutuality exist.
We in Eritrea are convinced that the world will
benefit from a strong, purposeful and dynamic United
Nations. We will therefore contribute, however modestly,
to the creation of the conditions necessary to make it a
real force which will ensure international peace and
11


security that is broadly defined and premised on
development.
We note with great interest and welcome the
Secretary-General’s proposals for reform. We are studying
them with care. We fully endorse the values and principles
underlying the objectives of reform, as enunciated in the
Secretary-General’s address to the current Assembly,
particularly his reference to the new paradigms of
cooperation.
Today, I assure the General Assembly of our
commitment to the United Nations and to its new principles
and purposes and its vision of a new world, as well as its
sincere commitment to promoting genuine peace and
development and defending the cause of small, weak States
and vulnerable peoples. One would think that a nation like
Eritrea — which had been systematically betrayed by the
United Nations during the past four decades — would have
second thoughts about committing itself to the
Organization. However, we always believed that there was
nothing wrong with the message of the United Nations, and
we had subscribed to it even in our days of struggle. Surely
we cannot blame the message for the shortsightedness of
the messengers. We urge others who share our feelings to
join us in giving the Organization the wholehearted support
it now deserves and needs if it is going to be as effective
as we wish it to be.




